—In an action to recover damages for personal injuries, etc., the plaintiff Jorge Vargas appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Kitzes, J.), entered September 24, 2002, as granted that branch of the defendants’ motion which was for summary judgment dismissing the complaint insofar as asserted by him on the ground that he did not sustain a serious injury within the meaning of Insurance Law § 5102 (d), and the plaintiffs Jay Garay and Gladys Paredes also appeal from the same order.
*579Ordered that the appeals by the plaintiffs Jay Garay and Gladys Paredes are dismissed as abandoned for failure to perfect the same in accordance with the rules of this Court (see 22 NYCRR 670.8 [c], [e]); and it is further;
Ordered that the order is reversed insofar as appealed from by the plaintiff Jorge Vargas, that branch of the defendants’ motion which was for summary judgment dismissing the complaint insofar as asserted by Jorge Vargas is denied, and the' complaint is reinstated insofar as asserted by that plaintiff.
The defendants failed to establish a prima facie case that the plaintiff Jorge Vargas did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). Ritter, J.P., Smith, Friedmann, H. Miller and Crane, JJ., concur.